Citation Nr: 9917566	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  95-15 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.

(The claim of service connection for the cause of the 
veteran's death, brought on behalf of the veteran's children, 
is the subject of a separate decision under the same docket 
number.)


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Z. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1978 to 
February 1980.  He died in April 1993, and the appellant is 
his mother.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Oakland, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO).

During her personal hearing in June 1998, the appellant 
raised a claim of entitlement to reimbursement for burial 
expenses.  As this issue has been neither prepared nor 
certified for appellate review, the Board is referring it to 
the RO for initial consideration and appropriate action.  


FINDING OF FACT

The claim for service connection for the cause of the 
veteran's death is not supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.


CONCLUSION OF LAW

The appellant has not submitted a well-grounded claim for 
service connection for the cause of the veteran's death.  38 
U.S.C.A. § 5107 (West 1991). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria

Pursuant to 38 C.F.R. § 3.302(2), "[t]he act of suicide . . 
. is considered to be evidence of mental unsoundness."  
Accordingly, in deciding the claim for service connection for 
the cause of the veteran's death, the Board must consider 
whether the disability that caused the veteran's death, that 
is, mental unsoundness, may be service-connected.  Service 
connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Finally, service connection 
can be established by presumption for certain diseases (such 
as psychoses) manifest to a degree of 10 percent or more 
within one year after service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.

The initial question which must be answered in this case is 
whether the appellant has presented a well-grounded claim for 
service connection.  In this regard, the appellant has "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well-
grounded;" that is, the claim must be plausible and capable 
of substantiation.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

The three elements of a "well-grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); see also 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

DIC compensation may be awarded to a veteran's spouse, 
children, or parents for death resulting from a service-
connected or compensable disability.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312.  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service was either the principal 
cause of death or a contributory cause of death.  A well-
grounded claim for service connection for the cause of the 
veteran's death due to suicide, therefore, is one which 
justifies a belief by a fair and impartial individual that it 
is plausible that the veteran's mental unsoundness resulted 
from a disability incurred in or aggravated by service.  

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is "plausible" or "possible" is required in 
order for the claim to be well-grounded.  LeShore v. Brown, 8 
Vet. App. 406, 408 (1995); Grottveit, 5 Vet. App. at 93.

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

Factual Background

According to the death certificate, the veteran died on April 
9, 1993, as the result of suicide by hanging.  No 
contributing cause of death was noted.  At the time of his 
death, he had not established service connection for any 
disability.  

The service medical records are silent for any evidence of a 
chronic psychiatric disorder or hepatitis.  Enlistment 
examination in September 1978 showed a tattoo on the left 
arm.  Separation examination in February 1980 showed tattoos 
on the right upper arm and shoulder.  The records indicate 
that the veteran was treated for barbiturate (Valium) 
dependence in 1979.  

The first evidence of a psychiatric disorder is a private 
therapist's note in January 1988 in which the veteran 
reported a history of sexual abuse during childhood and 
having intrusive thoughts about this abuse for the past 4 
years.  He also reported depression with suicidal thoughts 
and ideation.  The diagnoses were major depression and PTSD.  

In February-March 1988, the veteran was hospitalized for 
treatment of major depression and polysubstance (drug and 
alcohol) abuse including intravenous cocaine abuse.  He 
reported that he started using drugs at age 9.  Physical 
examination revealed a history of hepatitis.  He was also 
diagnosed with a dependent personality.  Subsequent medical 
records show that he continued to receive treatment for 
psychiatric problems including suicidal thoughts and 
substance abuse.  He was hospitalized in February 1993 due to 
suicide attempt by hanging.  His history of psychiatric 
problems was noted.  It was noted that just prior to the 
attempt he had an argument with a family member.  A past 
medical history of hepatitis A, B and C was recorded.  The 
veteran subsequently succeeded in committing suicide in April 
1993 by hanging after ingesting multiple drugs.  

In June 1998, the appellant testified before a hearing 
officer at the RO.  A transcript of the hearing is of record.  

Analysis

After a thorough review of the veteran's claim file, the 
Board finds that there is no competent medical evidence of 
record that in any way links the veteran's mental unsoundness 
to any inservice disease or injury.  Because she is not a 
physician, the appellant's statements are not competent to 
establish that the veteran incurred a psychiatric disorder 
during his active service, or that the acts causing his death 
were causally related to any inservice disease or injury.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992) (lay 
testimony is not competent to provide a medical  diagnosis).  

The veteran's service medical records do not show a 
psychiatric disorder while in service.  Although the veteran 
received psychiatric treatment in January 1988, approximately 
8 years after his discharge from service, these records do 
not refer to his military service.  Thus, the appellant has 
failed to show the required nexus between the mental 
unsoundness which resulted in the veteran's death, and any 
inservice disease or injury.  See Caluza, 7 Vet. App. at 506.  
In addition, no competent medical evidence has been presented 
establishing that the veteran contracted hepatitis in service 
or that knowledge of this contributed to his death. 

In support of her claim, the appellant has submitted 
photocopies of medical treatises and articles on PTSD and 
hepatitis.  In Quiamco v. Brown, 6 Vet. App. 304 (1994), the 
United States Court of Appeals for Veterans Claims (Court) 
held: "the treatise quoted must bear directly on the 
veteran's medical condition."  Accordingly, the Board finds 
that because the evidence does not speak to the specifics of 
this case, the value of the treatise is considerably 
diminished.



Accordingly, the Board finds no evidence of a plausible 
claim.  Since the appellant has not met her burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well-grounded, it 
must be denied.

Given the appellant's failure to submit a well-grounded 
claim, the Board need not reach the benefit of the doubt 
doctrine.  38 U.S.C.A. § 5107.  

Where the claimant has failed to submit a well-grounded 
claim, the VA does not have a statutory duty to assist the 
claimant in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a).  

However, the VA may be obligated under 38 U.S.C.A. § 5103(a) 
to advise a claimant of evidence needed to complete the 
application.  This obligation depends upon the particular 
facts of the case and the extent to which the Secretary of 
the VA has advised the claimant of the evidence necessary to 
be submitted with a VA benefits claim.  Robinette v. Brown, 8 
Vet. App. 69 (1995).

In this case, the RO fulfilled its obligation under § 5103(a) 
in the April 1995 statement of the case and in the December 
1997 and July 1998 supplemental statements of the case in 
which the appellant was informed that the reason for the 
denial of the claim was because competent medical evidence 
had not been produced establishing a causal relationship 
between the veteran's military service and his suicide.  
Furthermore, by this decision, the Board is informing the 
appellant of the evidence which is lacking and that is 
necessary to make the claim well-grounded.



ORDER

The appellant not having submitted a well grounded claim of 
entitlement to service connection for the cause of the 
veteran's death, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

